EXHIBIT May 16, Board of Directors Alpha Natural Resources Inc. One Alpha Place P.O. Box Abingdon, VA24212 Ladies and Gentlemen: We have acted as counsel to Alpha Natural Resources, Inc., a Delaware corporation (the “Corporation”), in connection with the proposed issuance by the Corporation of up to Five Million, Five Hundred Thousand(5,500,000) shares of the Corporation’s common stock (the “Common Stock”), pursuant to the terms of the Alpha Natural Resources, Inc. 2005 Long-Term Incentive Plan, as amended and restated (the “Plan”). In connection with such proposed issuance, we have examined the Plan, the Certificate of Incorporation of the Corporation, as restated, the Bylaws of the Corporation, as amended and restated, the relevant corporate proceedings of the Corporation, the Registration Statement on Form S-8 covering the issuance of the Common Stock, and such other documents, records, certificates of public officials, statutes and decisions as we consider necessary to express the opinions contained herein.
